Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending with claims 14-18 withdrawn. Claims 1-13 are examined herein. 

Response to Arguments
Applicant’s arguments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s argument, in view of the amendments, are directed towards the amended claim language and are therefore addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the movement direction” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. Moreover, the turntable is moving horizontally and rotationally and therefore it is unclear what direction this limitation is referring to. Further, it is unclear what is arranged to overlap as the claim can be interpreted as 1) the cutting robot arm and the transfer robot arm moving along the horizontal support frame or 2) the turntable is moving along the horizontal support frame. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 2, 5, 6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 20150075822 in view of Allain et al. US 4202728 and further in view of Borchardt et al. “Remote Handling Techniques in Decommissioning.”
Regarding claim 1, Moon discloses a remote dismantling system (Fig. 1) comprising: a robot arm system (100) provided with a cutting robot arm (120) for cutting an object to be cut ([0022]; cutter) and a transfer robot arm (122) for transferring cut pieces ([0022]; gripper), which have been cut from the object to be cut, the cutting robot arm and the transfer robot arm being arranged to be movable in a vertical direction ([0016]), respectively; a band saw (Fig. 3: 26) and turntable system (Fig. 3: 12) provided with a horizontal support frame (24), a turntable (12) having the object to be cut placed thereon ([0024]), and installed on the horizontal support frame (12 installed on 24) to be horizontally movable and rotatable, and a band saw (26) for cutting the object to be cut placed on the turntable ([0025]), and wherein the cutting robot arm and the transfer robot arm are arranged to overlap with the movement direction of the turntable moving along the horizontal support frame (Fig. 3; the arms of the robot system 100 are vertically above 12 and are arranged to overlap 12 moving along 24). 
Moon discloses the cutting robot arm and the transfer robot arm being arranged to be movable in the vertical direction along rails but does not disclose independent movement of the arms.
Allain teaches a robotic system comprising a first robot arm (26) and a second robot arm (28) wherein the first and second robot arm are mounted to move independently each other along different vertical rails (col 3 ln 60-65; see Fig. 3). It would have been obvious to one of ordinary skill in the art to modify the robot system of Moon with the configuration of the independent movement of the robotic arms of Allain for the predictable advantage of independently actuating the movement of each arm and to reduce the number of operations involved in positioned the device in order to carry out different operations (col 2 ln 36-40). 
Moon discloses a lifting means is used to transfer an object to be cut ([0024]) but does not explicitly disclose a gantry and jib crane.
Borchardt teaches a remote dismantling system of an RPV comprising a transfer system (Fig. 21) with a gantry crane (linear gantry crane) for transferring an object (see Fig. 21) and a jib crane (polar crane) for transferring the cut pieces (handled cut piece), the gantry crane and the jib crane being arranged to be movable across each other (see Fig. 21: the polar and gantry crane are mounted on different rails and appear to be arranged to be moveable across each other). It would have been obvious to one of ordinary skill in the art to modify the system of Moon with the cranes of Borchardt for the predictable advantage of cutting, transferring and removing the pieces of the dismantled reactor vessel.
Regarding claim 2, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the robot arm system comprises: a plurality of vertical rails (102-105) extending in parallel in a vertical direction (see Fig. 1). In this combination, Allain further teaches a plurality of vertical rails (col 3 ln 6-9: two sideways designated by 40, 42) extending in parallel in a vertical direction (see Fig. 3) and having the cutting robot arm and the transfer robot arm mounted thereto to be movable up and down (col 3 ln 60-65), and lifting blocks (Fig. 3: 26, 28) mounted to the plurality of vertical rails to be movable up and down and allowing the first robot arm or the second robot arm to be movable up and down (col 4 ln 6-9). It would have been obvious to one of ordinary skill in the art to modify the robot system of Moon with the robot system of Allain for the same predictable advantages as described above in claim 1. 
Regarding claim 5, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the cutting robot arm is provided with an end effector (130) that is replaceable and can be used with various tools such as a hydraulic cutter ([0022]) but does not explicitly disclose a laser cutting head, a circular saw, and a drill. A laser cutting head, a circular saw, and a drill are all known tools in the art. Therefore, as suggested by Moon, it would have been obvious to modify the end effector with one of the known tools in the art as it produces no unexpected results. A skilled artisan would recognize that the cutting robot arm is configured to perform multiple functions and therefore would have been motivated, through routine experimentation, to utilize a variety of tools to accomplish the desired function. 
Regarding claim 6, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the transfer robot arm is provided with a gripper as an end-effector ([0022] “gripper”). 
Regarding claim 8, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the horizontal support frame is formed in a rectangular shape (24 has a rectangular shape), and wherein the plurality of vertical rails is spaced apart from each other along a side surface of the horizontal support frame in a longitudinal direction when viewing the horizontal support frame from the top (see Fig. 3), such that the cutting robot arm and the transfer robot arm are mounted to the plurality of vertical rails to be movable in a direction intersecting with the turntable that horizontally moves in a transverse direction of the horizontal support frame (12 moves horizontally along 24 and the arms are mounted to the plurality of vertical rails to be movable in the vertical direction). 
Regarding claim 12, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the object to be cut is an upper internal structure (Fig. 4: 22) among structures constituting a reactor vessel, wherein the upper internal structure comprises: an upper support assembly (30); an upper core plate (34) spaced apart downwardly from the upper support assembly (34 is above 30); first control rod guide tubes  and upper measurement columns (32) protruding from a top of the upper support assembly (see Fig. 4; [0024] “the control rod guide tube (32) is protruded to the upper side than the upper plate (34)); and second control rod guide tubes and upper support columns (middle section of 32) extending downward from a bottom of the upper support assembly to the upper core plate (middle section of 32 extends from 34 downward to 30; [0024]), wherein the transfer robot arm grips the second control rod guide tube and the upper support column while the upper support assembly remains on the top ([0025]), and wherein the cutting robot arm cuts a part of the second control rod guide tube and the upper support column ([0025]). 
Regarding claim 13 the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further wherein a temporary storage basket (23) is installed within a rotation radius of the transfer robot arm ([0015]). In this combination, Borchardt further teaches transferring the cut pieces to a storage basket gripped by the jib crane (Fig. 21: handled cut pieces and Pg. 32: “to move and place them in storage racks”). Moon discloses wherein the transfer robot arm has a gripper as an end effector ([0022]) and the robot arm is used after the object is cut ([0024]). A skilled artisan would recognize that a gripper is a tool used to grip an object. Therefore, it would have been obvious to one of ordinary skill in the art through routine experimentation to use the grippers of the transfer robot arm to transfer the cut object to the grippers of the jib crane and such a modification would have provided the predictable advantage of further supporting the radioactive containment material during the transfer process. 
Claims 3, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 20150075822 in view of Allain et al. US 4202728, in view of Borchardt et al and further in view of Hyun et al. “seamless remote dismantling system for heavy and highly radioactive components of Korean nuclear power plants.” 
Regarding claims 3 and 7, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the band saw and turntable system further comprises a supporting part extending in the vertical direction (Fig. 3: unlabeled vertical post supporting 26) and disposed on one side surface of the horizontal support frame (see Fig. 3). Moon appears to disclose an up/down movement part (unlabeled rectangular attachment coupled to the vertical post) but does not explicitly disclose it is moveable or the band saw is rotatably mounted to it.
Hyun teaches a band saw and turntable system comprising an up/down movement part (Fig. 6: unlabeled rectangular coupling piece and U-shaped support) installed to be movable up and down along the supporting part (see Fig. 7), and wherein the band saw is rotatably mounted on the up/down movement part (Fig. 4: the band saw is rotatable mounted around the 4 rollers on the u-shaped piece of the movement part); the up/down movement part is formed in a rectangular plate shape having one open side (see Fig. 4), and wherein the band saw and turntable system further comprises support rollers rotatably mounted on four corners of one surface of the up/down movement part to rotatably support the band saw (Fig. 4: 4 rollers on each corner of the U-shaped part). It would have been obvious to one of ordinary skill in the art to modify Moon with the band saw and turntable of Hyun for the predictable advantage of cutting, transferring and removing the pieces of the cut piece (Fig. 7). 
Regarding claim 4, the robot system of Moon as modified by the moveable robot arms of Allain and the transfer system of Borchardt and the band saw and turn table system of Hyun renders the parent claim obvious. Borchardt does not explicitly teach the transfer system comprises a plurality of traveling rails. 
Hyun teaches wherein the transfer system (Fig. 5 “pool crane”) comprises a plurality of traveling rails (two unlabeled rails) disposed above a robot arm system and a band saw and turntable system (see Fig. 2 and Pg 41 “The pool crane is modified by the hand rail of the containment building”) and spaced apart from each other (the two rails are spaced apart on opposite sides of the crane), the crane being movably mounted to the plurality of traveling rails (the pool crane is movably mounted on the unlabeled rails and as exemplified in Fig. 12 illustrating the movement of the crane by the arrows). It would have been obvious to one of ordinary skill in the art to modify the Moon-Chino-Borchardt system with the transfer system of Hyun for the predictable advantage of a movement mechanism for transferring the object to be cut. 
Regarding claim 9, the robot system of Moon as modified by the moveable robot arms of Allain and further modified by the transfer system of Borchardt renders the parent claim obvious. Moon further discloses wherein the band saw and turntable system further comprises a supporting part extending along the vertical direction and disposed on one side surface of the horizontal support frame (Fig. 3: unlabeled vertical post supporting 26), and wherein the supporting part is disposed on a side surface of the horizontal support frame in the transverse direction when viewing the horizontal support frame from the top (see Fig. 3).  Moon discloses the band saw is mounted to the supporting part (unlabeled rectangular support) but does not explicitly disclose it is movable in the vertical direction. 
Hyun teaches a band saw is mounted to the supporting part (Fig. 4: Band saw is mounted to unlabeled vertical post) to be movable in the direction intersecting with the turntable that horizontally moves in the transverse direction of the horizontal support frame (Fig. 6,7: the band saw is movable in the vertical direction that transverse the horizontal direction of a support frame). It would have been obvious to one of ordinary skill in the art to modify Moon with the band saw and turntable of Hyun for the predictable advantage of cutting, transferring and removing the pieces of the cut piece (Fig. 7). 
Regarding claim 10, the robot system of Moon as modified by the moveable robot arms of Allain and the transfer system of Borchardt and the crane of Hyun renders the parent claim obvious. In this combination, Hyun further teaches wherein the gantry crane (Fig. 5 “pool crane”) comprises a moving frame mounted to be movable along the traveling rails (Fig. 4: unlabeled frame mounted on rails); a longitudinal movement unit mounted on an upper portion of the moving frame to be movable in the longitudinal direction intersecting with the traveling rails (unlabeled unit in center of frame); a winding unit provided on the longitudinal movement unit to wind a wire (unlabeled winding unit) and a gripper connected to one end of the wire (Fig. 5 “pool crane with gripper”) to be moved down toward the turntable from the winding unit and moved up toward an original position (Fig. 7; Pg. 41 “to transport the segmented wastes to the waste container”). It would have been obvious to one of ordinary skill in the art to modify the Moon-Chino-Borchardt system with the crane of Hyun for the predictable advantage of transporting the segmented waste to the waste container after it has been cut on the turntable (Pg. 41, Fig. 7). 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach (in the manner recited) a remote dismantling system comprising a jib crane and a gantry crane wherein the jib crane comprises a vertical column part disposed between the plurality of traveling rails, a rotation arm part extending from an upper end portion of the vertical column in a direction intersecting with the moving frame of the gantry crane. Moon, Borchardt and Hyun are considered the closest prior art of record. The combination does not teach the specific structural limitations of the jib crane and the structural cooperative relationship of the jib crane to the traveling rails and moving frame of the gantry crane. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646